Citation Nr: 0630477	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-40 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a timely substantive appeal was perfected from the 
October 24, 2002, decision denying service connection for 
high grade astrocytoma, grade III.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination dated November 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which found that the 
veteran did not file a timely substantive appeal.


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied service 
connection for high grade astrocytoma, grade III.  The 
appellant was informed of this decision by correspondence 
dated October 24, 2002.

2.  A Notice of Disagreement was received as to the October 
2002 RO decision on March 14, 2003.  On May 30, 2003, a 
Statement of the Case was mailed to the appellant.

3.  The veteran was notified that he needed to submit a 
substantive appeal within one year of notice of the decision 
denying his claim, or within 60 days of notice of the 
statement of the case.

4.  A VA Form 9, substantive appeal, pertaining to the issue 
of denial of service connection for high grade astrocytoma, 
grade III was received on November 13, 2003 more than 60 days 
after issuance of the Statement of the Case and more than one 
year after notification of the rating action denying service 
connection.




CONCLUSION OF LAW

A timely substantive appeal as to the issue of entitlement to 
service connection for high grade astrocytoma, grade III was 
not filed.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO notified the veteran of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), in letters dated August 2002 and October 2004.  That 
notwithstanding, the question herein presented, that of 
timeliness of filing of a substantive appeal, is by 
definition a legal one, and one governed not by the facts 
presented but by the controlling laws and regulations.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The record 
establishes that the veteran had knowledge of the laws and 
regulations governing the timeliness of an appeal.  Thus, 
there is no possibility of prejudice to the veteran were the 
Board to proceed to address the timeliness of the appeal 
question in an effort to ascertain whether the Board has 
jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Similarly, all evidence needed to adjudicate the matters 
herein addressed has been obtained, and no prejudice to the 
veteran would therefore result.

An appeal consists of a timely notice of disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.202.  A substantive appeal shall be filed within 
60 days from the date of mailing of the Statement of the 
Case, or within the remainder of the one-year period from the 
date of mailing of the notification of the rating decision 
that is being appealed, whichever time period ends later.  38 
C.F.R. § 20.302(b)(2).  The date of mailing the letter that 
notifies the veteran of the rating decision determination 
will be presumed to be the same as the date of that letter 
for the purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  Notice means written notification sent to the 
claimant at his or her latest address of record.  38 C.F.R. § 
3.1(q) (2006).  It is noted that either the veteran or his 
representative may file a substantive appeal. 38 C.F.R. § 
20.301(a).  Additionally, VA regulations provide that, absent 
evidence of a postmark, it is presumed that any written 
document required to be "filed within a specified period of 
time", which includes a notice of disagreement or a 
substantive appeal, was mailed 5 days prior to the actual 
receipt of the document by the RO, excluding Saturdays, 
Sundays, and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306 
(2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both a notice of 
disagreement and a substantive appeal.  When an appellant 
fails to file a timely appeal, and does not request an 
extension of time in writing before the expiration of time 
for the filing of the substantive appeal, he or she is 
statutorily barred from appealing the decision of the agency 
of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  An application for review on appeal shall not be 
entertained by the Board unless it is in conformity with the 
provisions set forth above.  38 U.S.C.A. § 7108.  Under 38 
U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy 
of response shall be determined by the Board.

In the instant case, a copy of the rating decision denying 
entitlement to service connection for an astrocytoma was sent 
on October 24, 2002.  Following the receipt of a notice of 
disagreement a Statement of the Case was sent on May 30, 
2003.  The substantive appeal, which was received on November 
13, 2003, was clearly received more than one year after the 
issuance of the rating decision and well beyond the 60 days 
following from issuance of the Statement of the Case.

The record does not reflect the submission of a timely 
request from the veteran or his representative for an 
extension of time, in accordance with 38 C.F.R. § 20.303, 
within which to submit a substantive appeal. Likewise, 
neither the veteran nor his representative submitted any 
written statement prior to the expiration of the appeal 
period, which could be interpreted as a substantive appeal.

Accordingly, the veteran did not submit a timely substantive 
appeal to the October 2002 rating decision.  As the facts are 
not in dispute the application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran did not submit a timely substantive appeal of the 
RO's October 2002 denial of entitlement to service connection 
for a high grade astrocytoma, grade III.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


